DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall et al., hereby referred to as Randall (PGPub # 20080110261).
Regarding claim 1, Randall teaches an ultrasound diagnostic apparatus comprising processing circuitry configured to [a method, system, and device for conducting ultrasound interrogation of a medium (Abstract)],
execute transmit aperture synthesis [may provide for building a synthetic receive aperture by acquiring different subsets of the full aperture on successive transmit events (par. 0044)] to conduct coherent summation on multiple received signals that are at different transmit apertures and in an identical scan line [One such technique employs coherent summation of the signal samples from each transmit/receive pair of array elements (par. 0106)],
evaluate a degree of consistency between phases of the received signals to calculate an evaluation value at each observation point [the demodulator phase term may represents a phase error between the two signals that needs correction or compensation (par. 0136). The phase error is interpreted as the calculated evaluation value between phases of received signals],
correct a received signal having undergone the transmit aperture synthesis based on the evaluation value [correcting phase errors in Multi-element Synthetic Aperture Systems, well known to those skilled in the art, using cross-correlation processing also are contemplated by the disclosed embodiment (par. 0166)].
Regarding claim 2, Randall teaches the ultrasound diagnostic apparatus according to claim 1, wherein the processing circuitry is configured to set a higher value as the evaluation value as the degree of consistency between the phases is higher [For example, one method that may be used is to gather a single frame of data sequentially as quickly as possible to minimize phase errors across the frame (par. 0333). This is interpreted as the processing circuitry setting a higher evaluation value to minimize the phase error].
Regarding claim 3, Randall teaches the ultrasound diagnostic apparatus according to claim 1, wherein the processing circuitry is configured to correct the received signals with a delay amount based on a propagation time of a transmit wavefront [it may be desirable to provide delays to create a more focused wavefront at a particular point (par. 0077)],
execute transmit aperture synthesis to conduct coherent summation on the received signals corrected [These waves created by the transducers will converge and constructively interfere at the focal location, creating a pressure wave that is the coherent sum of the three transmit waves (par. 0077)],
evaluate a degree of consistency between phases of the received signals corrected to calculate the evaluation value [the demodulator phase term may represents a phase error between the two 
correct a received signal having undergone the transmit aperture synthesis based on the evaluation value [correcting phase errors in Multi-element Synthetic Aperture Systems, well known to those skilled in the art, using cross-correlation processing also are contemplated by the disclosed embodiment (par. 0166)].
Regarding claim 8, Randall teaches the ultrasound diagnostic apparatus according to claim 3, wherein the processing circuitry is configured to correct multiple received signals obtained by changing at least any one of a receive aperture and a receive focus position with a delay amount based on a propagation time of a transmit wavefront [may be corrected and/or accommodated by detecting the presence of motion, quantifying it by a "motion factor", and adapting to it by changing acquisition parameters […] such changing acquisition parameters may include adjustment of image acquisition parameters such as maximum transmit or receive aperture size, f-number, acceptance angle, aperture sparsity, etc. (par. 0167)]
Regarding claim 9, Randall teaches the ultrasound diagnostic apparatus according to claim 3, wherein the processing circuitry is configured to apply an MTI filter to the received signals and correct the received signals having the MTI filter applied thereto with the delay amount [Spectral Doppler processor (SDP) may receive focused baseband data from pixel former from one or more spatial locations within the image region in a periodic or other fashion […] SDP may perform high-pass filtering on the data to remove signal contributions from slow moving tissue or the like (par. 0061)]
Regarding claim 11, Randall teaches the ultrasound diagnostic apparatus according to claim 1, further comprising a memory that previously stores an evaluation value that corresponds to a degree of consistency between phases [The digital signal may then be stored in a respective channel memory device (par 0089)].
Regarding claim 12, Randall teaches a medical image processing apparatus comprising processing circuitry configured to [a method, system, and device for conducting ultrasound interrogation of a medium (Abstract)]:
execute transmit aperture synthesis [may provide for building a synthetic receive aperture by acquiring different subsets of the full aperture on successive transmit events (par. 0044)] to conduct coherent summation on multiple received signals that are at different transmit apertures and in an identical scan line [One such technique employs coherent summation of the signal samples from each transmit/receive pair of array elements (par. 0106)]
evaluate a degree of consistency between phases of the received signals to calculate an evaluation value at each observation point [the demodulator phase term may represents a phase error between the two signals that needs correction or compensation (par. 0136). The phase error is interpreted as the calculated evaluation value between phases of received signals]
correct a received signal having undergone the transmit aperture synthesis based on the evaluation value [correcting phase errors in Multi-element Synthetic Aperture Systems, well known to those skilled in the art, using cross-correlation processing also are contemplated by the disclosed embodiment (par. 0166)].
Regarding claim 13, Randall teaches a medical image processing method comprising [a method, system, and device for conducting ultrasound interrogation of a medium (Abstract)]:
executing transmit aperture synthesis [may provide for building a synthetic receive aperture by acquiring different subsets of the full aperture on successive transmit events (par. 0044)] to conduct coherent summation on multiple received signals that are at different transmit apertures and in an identical scan line [One such technique employs coherent summation of the signal samples from each transmit/receive pair of array elements (par. 0106)],
evaluating a degree of consistency between phases of the received signals to calculate an evaluation value at each observation point [the demodulator phase term may represents a phase error between the two signals that needs correction or compensation (par. 0136). The phase error is interpreted as the calculated evaluation value between phases of received signals],
correcting a received signal having undergone the transmit aperture synthesis based on the evaluation value [correcting phase errors in Multi-element Synthetic Aperture Systems, well known to those skilled in the art, using cross-correlation processing also are contemplated by the disclosed embodiment (par. 0166)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Randall as applied to claim 1 above, and further in view of Katsuyama (PGPub # 20150057542).
Regarding claim 4, Randall teaches the ultrasound diagnostic apparatus according to claim 3, wherein the processing circuitry is configured to correct a received signal selected from the received signals with a delay amount based on a propagation time of a transmit wavefront [it may be desirable to provide delays to create a more focused wavefront at a particular point (par. 0077)].
Randall does not explicitly teach to correct a received signal selected at a desired frequency band from the received signals. However, Katsuyama teaches teach to correct a received signal selected at a desired frequency band from the received signals [As a method for altering the reception frequency when finding variation indices for two or more reception frequencies [...] signals of a desired frequency may be obtained from ultrasound with a wide frequency bandwidth by plural types of bandpass filter being provided at the reception circuit (par. 0255)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Randall with the teachings of Katsuyama to change the position of a focal point. By doing so, the apparatus will be able to better alter and correct a received signal by finding the variation indices for two or more reception frequencies.
Regarding claim 5, Randall teaches the ultrasound diagnostic apparatus according to claim 1, wherein the processing circuitry is configured to change at least any one of an aperture width for transmitting an ultrasound wave [acquisition control may be instructed to change other acquisition parameters [...] acquisition control may be made to reduce the receive aperture size (par. 0343)].
Randall does not explicitly teach to change at least any one of a position of a focal point of a transmitted ultrasound wave for transmitting an ultrasound wave at each of a predetermined number of times of transmission and reception of an ultrasound wave. However, Katsuyama to change at least any one of a position of a focal point of a transmitted ultrasound wave for transmitting an ultrasound wave at each of a predetermined number of times of transmission and reception of an ultrasound wave [the transmission circuit controls the ultrasound transducers in response to instructions from the controller, specifies a predetermined number of transmission focusing points along respective lines in the region of interest, and applies corresponding transmission focusing at the transmission frequency, and the reception circuit receives signals via the respective elements (Fig. 9 and 10; par. 0211)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Randall with the teachings of Katsuyama to change the position of a focal point a predetermined number of times. By doing so, the apparatus will be able to better measure variations in sound velocity or variations in attenuation of the region of interest, and diagnose a tissue characteristic.
Regarding claim 6, Randall teaches the ultrasound diagnostic apparatus according to claim 3, wherein the processing circuitry is configured to conduct multiple times of transmissions by modulating an amplitude or a phase of an ultrasound wave to be transmitted [it may be advantageous to acquire multiple data sets and combine the data within the probe, and/or some other device, before transmission (par. 0336). Some embodiments may create each pixel by time and amplitude adjustments for each transmit and receive transducer element pairing (par. 0110)].
Randall does not explicitly teach to perform a calculation process on multiple received signals obtained during the multiple times of transmissions,
and correct multiple received signals having undergone the calculation process with the delay amount.
However, Katsuyama teaches perform a calculation process on multiple received signals obtained during the multiple times of transmissions [Then, residuals (errors) between the hypothetical reception wave and the hypothetical compound reception wave are calculated (par. 0115)],
and correct multiple received signals having undergone the calculation process with the delay amount [The residuals between the hypothetical reception wave and the hypothetical compound reception wave can be calculated by […] a method of applying delays obtained from the hypothetical compound reception wave to the hypothetical reception wave and performing phase matching addition (par. 0115)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Randall with the teachings of Katsuyama to perform a calculation process on multiple received transmissions with a delay amount. By doing so, the device will be able to iteratively improve diagnostic readings of target tissue characteristics.
Regarding claim 7, Randall teaches the ultrasound diagnostic apparatus according to claim 6, wherein the processing circuitry is configured to change at least any one of an aperture width for transmitting an ultrasound wave [acquisition control may be instructed to change other acquisition parameters [...] acquisition control may be made to reduce the receive aperture size (par. 0343)].
Randall does not explicitly teach to change at least any one of a position of a focal point of a transmitted ultrasound wave for transmitting an ultrasound wave at each of a predetermined number of times of transmission and reception of an ultrasound wave. However, Katsuyama to change at least any one of a position of a focal point of a transmitted ultrasound wave for transmitting an ultrasound wave at each of a predetermined number of times of transmission and reception of an ultrasound wave [the transmission circuit controls the ultrasound transducers in response to instructions from the controller, specifies a predetermined number of transmission focusing points along respective lines in the region of interest, and applies corresponding transmission focusing at the transmission frequency, and the reception circuit receives signals via the respective elements (Fig. 9 and 10; par. 0211)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Randall with the teachings of Katsuyama to change the position of a focal point a predetermined number of times. By doing so, the apparatus will be able to better measure variations in sound velocity or variations in attenuation of the region of interest, and diagnose a tissue characteristic.
Regarding claim 10, Randall does not explicitly teach the ultrasound diagnostic apparatus according to claim 1, wherein the processing circuitry is configured to calculate an evaluation value for each of different frequency components included in a received signal. However, Katsuyama teaches to calculate an evaluation value for each of different frequency components included in a received signal [The calculation unit calculates the index for diagnosing between signals received by two or more different ultrasound transducers at two or more different transmission frequencies or reception frequencies as altered by the alteration unit (par. 0014)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Randall with the teachings of Katsuyama to calculate an evaluation value at each different frequency in a received signal. By doing so, the device calculates the respective indices for different frequencies leading to micro-structural nonuniformity being more accurately measured, lesions being detected more easily, and tissue characteristics being diagnosed more accurately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793